Order entered December 4, 2012




                                           In The




                                    No. 05-11-01697-CV

                               CURTIS B. WISE, Appellant

                                             V.

                                SR DALLAS, LLC, Appellee

                     On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-07-03956-J

                                          ORDER

       The Court has before it appellee/cross-appellant’s November 28, 2012 unopposed second

motion to extend time to file brief. The Court GRANTS the motion and ORDERS

appelleeJcross-appellant to file its brief by December 7, 2012. No further extensions will be

granted absent a showing of exceptional circumstances.




                                                    MOLLY
                                                    JUSTICE